DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-7 directed to an invention non-elected without traverse.  Accordingly, claims 5-7 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 9, in line 9-10, delete “wherein the electronic evaluation unit is designed to execute a method as claimed in claim 1” and insert “wherein the electronic evaluation unit is designed to execute the method as claimed in claim 1”.

Allowable Subject Matter
Claims 1-4, 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 11-12, filed 2/25/22 with respect to independent claim 1 have been fully considered and are persuasive.  
Regarding claim 1, prior art of record does not disclose or suggest: “determining a first phase angle (φ1) from the first impedance, a second phase angle (φ2) from the second impedance, and a third phase angle (φ3) from the third impedance; and determining that an operating liquid located in the operating liquid container meets a quality requirement if the second phase angle (φ2) is greater than the first phase angle (φ1) and is greater than the third phase angle (φ3)” in combination with all the limitations of claim 1.
Claims 2-4, 9-17 are dependent on claim 1 and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868